Filed 11/23/21 In re M.T. CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 In re M.T., a Person Coming                                    2d Juv. No. B311012
 Under the Juvenile Court Law.                                (Super. Ct. No. MJ24772)
                                                                (Los Angeles County)

 THE PEOPLE,

      Plaintiff and Respondent,

 v.

 M.T.,

      Defendant and Appellant.



      Appellant meritoriously contends the juvenile court erred
when it modified the conditions of his probation at a progress
report hearing and ordered him to serve a term of 60 days on the
Community Detention Program (CDP). The order did not comply
with the statutory requirements of the Welfare and Institutions
Code section 7771 where it (1) was not preceded by notice, and (2)
provided for automatic detention on the first and future violation
of the CDP. Appellant has since completed the ordered
detention, apparently without additional probation violations.
This appeal will be dismissed as moot. We briefly discuss the
procedural issue because it is a matter of public interest.
               FACTS AND PROCEDURAL HISTORY
       In December 2019, appellant was ordered a ward of the
juvenile court pursuant to section 602. After serving a short term
in Community Camp, appellant was released to the home of his
mother, continued as a ward of the juvenile court, and was placed
on probation subject to various conditions. Specifically, he was
ordered to attend school, participate in “wraparound” services,
and contact probation as instructed.
       On March 3, 2021, the juvenile court conducted a progress
report hearing. The progress report filed the same day by
appellant’s probation officer stated appellant was not in
compliance with the conditions of his probation and
recommended he complete “60 days on the Community Detention
Program.” The report stated that appellant was sneaking out of
the house at night, was not attending school or counseling
regularly, had not made any payment toward his restitution and
was unavailable for job placement on several occasions.
Appellant also took pills without a prescription and had to be
hospitalized. A record check revealed appellant was arrested on
February 11, 2021, but the district attorney’s office elected not to
file the case.


      1 All further statutory references are to the Welfare and
Institutions Code.




                                 2
       The parties submitted on the facts of the report. After
discussion regarding the filing of a noticed hearing for a
probation violation under section 777, and over the objection of
appellant’s counsel, the juvenile court “add[ed] as a term and
condition of home on probation, 60 days of CDP.”
                             DISCUSSION
       The parties correctly concede that the issues are technically
moot because the 60-day period of community detention has
expired. Appellant asks us to exercise our discretion to “resolve
an issue of broad public interest that is likely to recur.” “A case is
considered moot when ‘the question addressed was at one time a
live issue in the case,’ but has been deprived of life ‘because of
events occurring after the judicial process was initiated.’
[Citation.] . . . The pivotal question in determining if a case is
moot is . . . whether the court can grant the [appellant] any
effectual relief. [Citations.]” (Wilson & Wilson v. City Council of
Redwood City (2011) 191 Cal.App.4th 1559, 1574.) Here, we
cannot grant any “effectual relief” because appellant has already
completed the 60-day period of community detention.
Nevertheless, we agree this appeal presents an issue of public
interest that is likely to recur. (In re M.R. (2013) 220
Cal.App.4th 49, 56; In re R.V. (2009) 171 Cal.App.4th 239, 245-
246; In re Gerald B. (1980) 105 Cal.App.3d 119, 123.)
       Appellant points to two procedural failings by the juvenile
court. First, the juvenile court ordered the 60-day period of
community detention at the progress report hearing without prior
notice that it would consider modifying the conditions of
appellant’s probation.2 Second, the juvenile court ordered

      2Appellant filed supplemental briefing contending that the
juvenile court’s failure to comply with section 777’s notice and



                                  3
appellant be detained on the first and future violation of the
community detention.
       Section 777 provides that “[a]n order changing or
modifying” a condition of probation “shall be made only after a
noticed hearing.” “[N]otice shall be made” by the “probation
officer or the prosecuting attorney” and “shall contain a concise
statement of facts sufficient to support” the finding of a violation
of probation by a preponderance of the evidence. (Id., subds.
(a)(2), (c); see In re Eddie M. (2003) 31 Cal.4th 480, 491.)
       Section 777’s procedural mechanism operates as a
safeguard to ensure the notice and hearing requirements are
satisfied when courts modify a prior order with a more restrictive
one. (In re Jorge Q. (1997) 54 Cal.App.4th 223, 230-231 [detailing
“safeguards” of section 777’s noticed hearing requirements]; In re
Ruben A. (1981) 121 Cal.App.3d 671, 674-675 [reversing orders
following progress review hearing where court did not comply
with section 777 notice and factual findings requirements].) The
juvenile court did not comply with these safeguards when it
ordered community detention at the progress report hearing
without first providing the notice required under section 777. We
trust that this will not happen again.
       The juvenile court also ordered appellant detained without
citation “on the first future violation” of the community
detention. Section 777, however, provides that “[a]n order for
the detention of the minor pending adjudication of the alleged
violation may be made only after a hearing is conducted . . . .”
(Id., subd. (d).) A “summary detention” order that “circumvent[s]


hearing requirements violates due process and is prejudicial
error. Because we dismiss the appeal as moot, we do not reach
appellant’s due process claim.



                                 4
the statutory procedural requirements” is invalid. (In re Gerald
B., supra, 105 Cal.App.3d at pp. 126-127.) A procedural error
such as this can be avoided by compliance with the notice and
hearing requirements of section 777.
       Here, appellant appears to have completed the community
detention without further incident. While he is still on probation,
he is no longer subject to the automatic detention order because,
as the parties concede, the 60-day period of community detention
has now expired.
                           DISPOSITION
       The appeal is dismissed.
       NOT TO BE PUBLISHED.



                                    YEGAN, Acting P. J.
We concur:

             PERREN, J.



             TANGEMAN, J.




                                5
                     Brian C. Yep, Judge
             Superior Court County of Los Angeles
               ______________________________

     Laini Millar Melnick, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Paul M. Roadarmel, Jr., Supervising
Deputy Attorney General, Stacy S. Schwartz, Viet Nguyen,
Deputy Attorneys General, for Plaintiff and Respondent.